UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4598
JOHN SAMUEL LEIGH,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4612
ANDREW CHARLES JACKSON, a/k/a
Sway, a/k/a William Benbow,
               Defendant-Appellant.
                                       
           Appeals from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                            (CR-01-26)

                      Submitted: March 20, 2003

                       Decided: April 1, 2003

  Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                       UNITED STATES v. LEIGH
                              COUNSEL

Robert E. Barrat, Martinsburg, West Virginia; Christopher D. Janelle,
SUTTON & JANELLE, P.L.L.C., Martinsburg, West Virginia, for
Appellants. Thomas E. Johnston, United States Attorney, Shawn
Angus Morgan, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   John Samuel Leigh and Andrew Charles Jackson were charged,
along with William Furley and William Tolson, with aiding and abet-
ting each other in retaliating against a federal witness, Bobby Bree-
den, based on his testimony against Leigh in a prior trial. 18 U.S.C.
§§ 2, 1513(b)(1) (2000). Furley and Tolson pled guilty. Leigh and
Jackson were convicted by a jury after a two-day trial.

   During the trial, it came to light that the prison disciplinary hearing
concerning the attack had been audiotaped. Leigh moved for a mis-
trial on the grounds that he had not been provided a copy of the audi-
otapes and that they could contain exculpatory evidence. The court
ordered the Government to obtain the tapes, if possible, and to make
them available to the Defendants before the start of the second day
of trial. The tapes were obtained and played for all counsel the night
before the second day of trial. The next day, Leigh’s counsel
requested that only the portion of the tape involving the statements
made by Furley be played for the jury; the Government disagreed,
arguing that, in the interest of completeness, the entire tape should be
played. The court deferred a ruling on the matter. Later, during the
testimony of United States Marshal Jeffrey Stine, Leigh’s attorney
cross-examined Stine about the contents of the tape. Stine testified
                         UNITED STATES v. LEIGH                          3
that a statement made by Furley that could have provided an alterna-
tive motive for the attack was quickly discredited.

   Prior to trial, the district court granted Leigh’s motion to preclude
mention of any drugs involved in Leigh’s 2001 trial. However, during
cross-examination of one of the Government’s witnesses, West Vir-
ginia State Trooper Scott Dillon, Leigh’s attorney asked Dillon ques-
tions about Breeden’s testimony at Leigh’s prior trial. Specifically,
Dillon was asked if Breeden testified that Leigh was a drug dealer and
had sold crack cocaine. During his questions, Leigh’s attorney
referred to, and read from, the transcript of Breeden’s testimony dur-
ing Leigh’s prior trial. The Government later moved to admit into evi-
dence the transcript of Breeden’s testimony during Leigh’s prior trial;
over Leigh’s objection the transcript was admitted. The jury convicted
Leigh and Jackson; they were sentenced to 360 months and 27
months, respectively, followed by five years of supervised release.
They noted timely appeals.

   Jackson’s only claim on appeal is that the district court erred in
denying his motion for a judgment of acquittal, Fed. R. Crim. P. 29,
because the Government failed to prove that Jackson intended to
retaliate against Breeden. This court reviews the district court’s deci-
sion to deny a motion for judgment of acquittal de novo. United
States v. Gallimore, 247 F.3d 134, 136 (4th Cir. 2001). Where, as
here, the motion is based on insufficient evidence, the relevant ques-
tion is not whether the court is convinced of guilt beyond a reasonable
doubt, but rather whether the evidence, when viewed in the light most
favorable to the government, was sufficient for a rational trier of fact
to have found the essential elements of the crime beyond a reasonable
doubt. Glasser v. United States, 315 U.S. 60, 80 (1942); United States
v. Stewart, 256 F.3d 231, 250 (4th Cir.) (citing United States v. Bur-
gos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc)), cert. denied, 534
U.S. 1049 (2001), and cert. denied, 535 U.S. 977 (2002). If substan-
tial evidence exists to support a verdict, the verdict must be sustained.
Glasser, 315 U.S. at 80.

   The elements of a violation of 18 U.S.C. § 1513 are: "(1) knowing
engagement in conduct (2) either causing, or threatening to cause,
bodily injury to another person (3) with the intent to retaliate for, inter
alia, the attendance or testimony of a witness at an official proceed-
4                      UNITED STATES v. LEIGH
ing." United States v. Cofield, 11 F.3d 413, 419 (4th Cir. 1993). Jack-
son argues that the Government failed to prove the third element.
Testimony adduced at trial established that, while Jackson was punch-
ing Breeden in the neck, he said: "This is for the grand jury." Furley
and Tolson also testified that the four of them had attacked Breeden
because he had testified against Leigh. We find that this evidence,
when viewed in the light most favorable to the government, was suffi-
cient for a rational trier of fact to have found all the elements of a
§ 1513 violation beyond a reasonable doubt.

   Next, Leigh contends that the district court should have granted a
mistrial when it was discovered that there were audiotapes of the
prison disciplinary proceedings. Under Brady v. Maryland, 373 U.S.
83, 87 (1963), the government is required to provide to the defendant
upon request any evidence favorable to him that is material to guilt
or punishment; failure to do so violates due process. Under Jencks v.
United States, 353 U.S. 657, 667-72 (1957), and the Jencks Act, 18
U.S.C. § 3500 (2000), the defendant has the right to inspect, for
impeachment purposes, prior statements made to government agents
by government witnesses. Such statements must be produced prior to
cross-examination if they relate to the subject matter of the witness’
testimony on direct examination. Evidence tending to impeach a gov-
ernment witness, such as plea agreements and prior criminal records,
must be disclosed to a defendant if known to the government. Giglio
v. United States, 405 U.S. 150, 153-55 (1972).

   Under Brady, a prosecutor’s failure to disclose "evidence favorable
to an accused upon request violates due process where the evidence
is material either to guilt or to punishment, irrespective of the good
faith or bad faith of the prosecution." Brady, 373 U.S. at 87. Evidence
is "favorable" if it is exculpatory or if it could be used to impeach
prosecution witnesses. See United States v. Ellis, 121 F.3d 908, 914
(4th Cir. 1997). Evidence is "material" under Brady if "there exists a
‘reasonable probability’ that had the evidence been disclosed the
result at trial would have been different." Wood v. Bartholomew, 516
U.S. 1, 5 (1995).

  Leigh cannot show that the tape recording was either favorable or
material. On the tape, Furley is confronted with a statement from
another inmate (unidentified) who claims that Breeden had struck
                        UNITED STATES v. LEIGH                         5
Furley’s sister. Furley’s reply was "Why don’t you go ask Breeden,
then?" One of the government’s witnesses, Marshal Jeffrey Stine, was
present at the administrative hearing and testified that the possible
motive was discredited after officials interviewed Breeden and he
denied having ever met Furley’s sister. Moreover, Furley testified at
trial that he had participated in the beating because Breeden had testi-
fied against Leigh. Therefore, Leigh cannot show that the outcome of
the trial would have been different had he obtained the tape recording
prior to trial.

   Also, this court has noted that "the Brady rule does not apply if the
evidence in question is available to the defendant from other sources."
United States v. Brothers Constr. Co., 219 F.3d 300, 316 (4th Cir.
2000). See United States v. Wilson, 901 F.2d 378, 380-81 (4th Cir.
1990) (holding that a Brady violation is not shown "where the excul-
patory information is not only available to the defendant but also lies
in a source where a reasonable defendant would have looked"). As
noted by the district court, the tapes were in the control of the Eastern
Regional Jail, not the Government. A thorough defense investigation
would have revealed the tapes.

   Finally, Leigh maintains that the district court erred in allowing the
government to introduce and discuss the entire transcript of Breeden’s
testimony during Leigh’s prior trial, where the court had granted
Leigh’s motion in limine barring any discussion of drugs when refer-
ring to that trial. However, Leigh clearly opened the door for this evi-
dence when his attorney used the transcript during his cross-
examination of Trooper Dillon.

  Accordingly, we affirm Jackson’s and Leigh’s convictions. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                            AFFIRMED